DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Dependent claims, previously indicated as allowable subject matter in the prior office action, have been incorporated into the independent claims 1 and 9. Independent claim 15 was previously indicated as allowable in the prior office action. New dependent claims 21 – 26 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the one or more properties of environmental audio conditions” in line 4. The limitation lacks proper antecedent basis and it is unclear how the processing circuitry can transition the audio system between modes in response to the one or more properties of environmental audio conditions since one or more properties of environmental audio conditions have not been previously established in 
Claim 24 recites the limitations “the virtual spatial position” in line 1-2, “the spatial audio simulation” in line 2, and “the simulated sound” in line 3. The limitations lack proper antecedent basis and it is unclear how the virtual spatial position of the spatial audio simulation can be continuously adjusted to maintain a degree of separation between an arrival direction of the simulated sound and the arrival direction of the environmental audio since neither a virtual spatial position, a spatial audio simulation, or a simulated sound have been previously generated and established in the claim or base claim, thus the metes and bounds of the claim are unclear rendering the claim indefinite. Appropriate correction is required.
Claim 25 recites the limitation “the one or more properties of environmental audio conditions” in line 3. The limitation lacks proper antecedent basis and it is unclear how the audio device can transition between modes in response to the one or more properties of environmental audio conditions since one or more properties of environmental audio conditions have not been previously established in the claim or base claim as to what the properties are, thus the metes and bounds of the claim are unclear rendering the claim indefinite. Appropriate correction is required.
Claim 25 further recites the limitation “the sound output device” in line 3-4, line 12, and line 13. The limitation lacks proper antecedent basis and it is unclear how the sound output device can be configured to use a different set of audio presentation parameters for each mode or how the sound output device can output sound at different levels or how the sound output device can operate in second and third modes of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to further limit the subject matter of claim 1 since the subject matter of claim 5 is the same as that recited claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 – 3, 6, 8 – 9, 12 – 13, 15, 17 – 20, 22 – 23 and 26 are allowable.
Conclusion
if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lezzoum et al. (U.S. Patent Application Publication 2021/0097980); Chisu et al. (U.S. Patent Application Publication 2018/0373488); Herre et al. (U.S. Patent Application Publication 2013/0259243); Verweij et al. (U.S. Patent Application Publication 2020/0357374); Eronen et al. (U.S. Patent Application Publication 2020/0128348).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653